DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Election of Species
This application contains claims directed to the following patentably distinct species –

Applicants are to elect either (1) the antibody of claim 6, (2) hydroxycarbamide in claim 8, or (3) the inhibitors of claim 9/10
 
The species are independent or distinct because each compound would require its own search. In addition, these species are not obvious variants of each other based on the current record. Therefore, there is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no 
generic claim is finally held to be allowable. Currently, claims 1-5 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




2. Election by Telephone
During a telephone conversation with Whitney Fields on 10/13/21 (election made on 10/14/21), a provisional election was made with traverse to prosecute the invention of the antibody of claim 6. Affirmation of this election must be made by applicant in replying to this Office action.  



3. Additional Information
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.




4. Formal Matters
	Claims 1-10 are pending and are the subject of this Office Action. Applicants elected claim 6, drawn to the species of antibody. However, upon further examination, all species (claims) have been examined.



5. Specification
A.	Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  A hyperlink appears on at least page 3, line 21.

B.	The listing of references on pages 28-31 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E. 	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

F.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	



6. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating thrombosis in a patient with a JAK2V61F mutation by administering a P-selectin antagonist, does not reasonably provide enablement for (1) treating thrombosis in a patient not expressing . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming treating (or preventing) thrombosis in a patient suffering from MPN wherein the patient does not express the JAK2V671F mutation or for preventing thrombosis in any MPN patient. The Examiner is interpreting “prophylactically treating” as prevention, meaning that thrombosis will not occur in 100% of the patients and there is no data to support this.
If Applicants are able to overcome the issue regarding JAK2V671F, it would be expected that, at most, Applicants would be enabled for, e.g., “reducing the likelihood of occurrence” of thrombosis, as opposed to “prophylactically treating”. However, regarding treatment, it appears that the specification does not provide any guidance or working examples of treating, or reducing the likelihood of occurrence, of thrombosis in a patient not expressing the JAK2V617F mutation. The specification appears to focus solely on the mutation and solely on the use of hydroxyurea. For example, page 23, line 8 discloses that P-selectin expression is increased in JAK2V617F cells, implying that cells expression the wild-type JAK2 have normal levels of P-selectin and, therefore, may not benefit by treatment with any P-selectin antagonist, including hydroxyurea (see also line 27 regarding the increase in vWF in cells with this JAK2 mutation). The specification further links this increased P-selectin exposure to a pro-thrombotic phenotype (page 24, line 12) – again, implying that the wild-type JAK2 does not demonstrate this property. Finally, the specification only teaches the use of hydroxyurea as a potential treatment (e.g. page 24, line 29) and only by decreasing the increased P-selectin expression. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.

B.	The initial rejection was written as “Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the use of hydroxyurea (hydroxycarbamide) to lowering P-selectin in JAK2V617F mice, does not reasonably provide enablement for (1) treating thrombosis in a patient not expressing the JAK2V617F mutation, or (2) for using any antagonist other than hydroxyurea However, in view of the prior art, this rejection is not being made. However, if Applicants overcome the prior art overcome, the rejection may be made.


7. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A.	Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birgegard (cited on the IDS dated 9/13/19 and the PCT/ISA/210 and 237 submitted 9/13/19).
	Birgegard teaches that hydroxycarbamide (i.e. hydroxyurea) is generally a first-line therapy in ET (Abstract) and reduces the risk (i.e. reduces the likelihood of occurrence”) of thrombosis (“Hydroxycarbamide” on page 3). Birgegard also teaches that JAK2V617F is present in approximately 50% of ET patients (“Diagnosis” on page 2). ET is considered an MPN.


B.	Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soriano et al. (cited on the IDS dated 9/13/19 and the PCT/ISA/210 and 237 submitted 9/13/19). Soriano teaches that elevated P-selectin may increase the risk of thrombosis and that the use of ruxolitinib can be used in the treatment of/reducing the risk of MPNs, including those patients with the JAK2V617F mutation.
8. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Birgegard et al. or (2) Soriano et al. in view of the Mayo Clinic. The teachings of both Birgegard and Soriano are seen above under 35 USC 102. Neither teaches the P-selectin monoclonal antibody crizanlizumab. However, the Mayo Clinic does. The use of any P-selectin inhibitor would have been obvious.


    PNG
    media_image1.png
    115
    643
    media_image1.png
    Greyscale


B.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Birgegard et al. or (2) Soriano et al. in view of Jenison et al. The teachings of both Birgegard and Soriano are seen above under 35 USC 102. Neither teaches P-selectin siRNA or antisense. However, Jenison does. The use of any P-selectin inhibitor would have been obvious.
9. Prior Art of Interest Not Relied Upon
A.	No rejection is being made over Blood Res Center (WO 01/89564 A2), cited as X reference, D1, on the PCT/ISA/210 submitted 9/13/19. While the reference does teach administering an inhibitor of P-selectin activity (e.g. claim 24), there is no teaching of performing this method in a patient with a tumor as required by instant claim 1. In fact, claims 17 and 18 of the WO document teaches that it is desirable to increase P-selectin activity in patients with tumors.

B.	References D4-D7 (cited on the IDS and 21/237 of 9/13/19) do not teach any more than the above references under 35 USC 102.

	


10. Conclusion
	No claim is allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647